Name: 91/448/EEC: Commission Decision of 29 July 1991 concerning the guidelines for classification referred to in Article 4 of Directive 90/219/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  technology and technical regulations;  environmental policy;  documentation
 Date Published: 1991-08-28

 Avis juridique important|31991D044891/448/EEC: Commission Decision of 29 July 1991 concerning the guidelines for classification referred to in Article 4 of Directive 90/219/EEC Official Journal L 239 , 28/08/1991 P. 0023 - 0026 Finnish special edition: Chapter 15 Volume 10 P. 0141 Swedish special edition: Chapter 15 Volume 10 P. 0141 COMMISSION DECISION of 29 July 1991 concerning the guidelines for classification referred to in Article 4 of Directive 90/219/EEC (91/448/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/219/EEC of 23 April 1990 on the contained use of genetically modified micro-organisms (1), and in particular Article 4 thereof, Whereas, for the purposes of this Directive, genetically modified micro-organisms need to be classified into Groups I and II using the criteria of Annex II and the Guidelines for classification referred to in Article 4 (3); Whereas the Commission is required to establish before the entry into force of Directive 90/219/EEC, these guidelines for classification; Whereas the provisions of this Decision have received the favourable opinion of the Committee of Member States representatives in accordance with the procedure laid down in Article 21 of Directive 90/219/EEC, HAS ADOPTED THIS DECISION: Article 1 When a classification of genetically modified micro-organisms is made under Article 4 of Directive 90/219/EEC, the annexed Guidelines for classification should be used to interpret Annex II of Directive 90/219/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 July 1991. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 117, 8. 5. 1990, p. 1. ANNEX GUIDELINES FOR THE CLASSIFICATION OF GENETICALLY MODIFIED MICRO-ORGANISMS INTO GROUP I ACCORDING TO ARTICLE 4 (3) OF DIRECTIVE 90/129/EEC For classification into Group I, the following guidelines should be used for further interpret Annex II of Directive 90/219/EEC: A. Characteristics of the recipient or parental organism(s) 1. Non-pathogenic The recipient or parental organisms can be classified as non-pathogenic if they satisfy the conditions of one of the following paragraphs: (i) the recipient or parental strain should have an established record of safety in the laboratory and/or industry, with no adverse effects on human health and the environment; (ii) the recipient or parental strain does not meet the conditions of paragraph (i) but it belongs to a species for which there is a long record of biological work including safety in the lab and/or industry, showing no adverse effects on human health and the environment; (iii) if the recipient or parental organism is a strain which does not satisfy the conditions of paragraph (i) and belongs to a species for which there is no record of biological work including safe use in the laboratory and/or industry, appropriate testing (including, if necessary, animals) must be carried out, in order to establish non-pathogenicity and safety in the environment; (iv) if a non-virulent strain of an acknowledged pathogenic species is used, the strain should be as deficient as possible in genetic material that determines virulence so as to ensure no reversion to pathogenicity. In the case of bacteria, special attention should be given to plasmid or phage-borne virulence determinants. 2. No adventitious agents The recipient or parental strain/cell line should be free of known biological contaminating agents (symbionts, mycoplasma, viruses, viroids, etc.), which are potentially harmful. 3. The recipient or parental strain/cell line should have proven and extended history of safe use or built-in biological barriers, which, without interfering with optimal growth in the reactor or fermentor, confer limited survivability and replicability, without adverse consequences in the environment (applicable only for type B operations). B.1. Characteristics of the vector 1.1. The vector should be well characterized For this purpose the following characteristics should be taken into account. 1.1.1. Information on composition and construction (a) The type of the vector should be defined (virus, plasmid, cosmid, phasmid, transposable element, minichromosome, etc.); (b) The following information on the constituent fragments of the vector should be available: (i) the origin of each fragment (progenitor genetic element, strain of organism in which the progenitor genetic element naturally occurred); (ii) if some fragments are synthetic, their function should be known. (c) The methods used for construction should be known. 1.1.2. Information on vector structure (a) The size of the vector should be known and expressed in basepairs or D. (b) The function and relative position of the following should be known: (i) structural genes; (ii) marker genes for selection (antibiotic resistance, heavy metal resistance, phage immunity, genes coding for degradation of xenobiotics, etc.); (iii) regulatory elements; (iv) target sites (nic-sites, restriction endonuclease sites, linkers, etc.); (v) transposable elements (including provirus sequences); (vi) genes related to transfer and mobilization function (e.g. with respect to conjugation, transduction or chromosomal integration); (vii) replicon(s) 1.2. The vector should be free from harmful sequences The vector should not contain genes coding for potentially harmful or pathogenic traits (e.g. virulence determinants, toxins, etc.), (unless, for type A operations, such genes constitute an essential feature of the vector without, under any conditions or circumstances, resulting in a harmful or pathogenic phenotype of the genetically modified micro-organism). 1.3. The vector should be limited in size as much as possible to the genetic sequences required to perform the intended function. 1.4. The vector should not increase the stability of the genetically modified micro-organism in the environment (unless that is a requirement of the intended function). 1.5. The vector should be poorly mobilizable 1.5.1. If the vector is a plasmid: (i) it should have a restricted host-range; (ii) it should be defective in transfer-mobilization factors e.g. Tra , Mob+, for type A operations or Tra , Mob , for type B operations. 1.5.2. If the vector is a virus, cosmid, or phasmid: (i) it should have a restricted host range; (ii) it should be rendered non-lysogenic when used as a cloning vector (e.g. defective in the CI-lamda repressor). 1.6. It should not transfer any resistance markers to micro-organisms not known to acquire them naturally (if such acquisition could compromise use of drug to control disease agents) B.2. Required characteristics of the insert 2.1. The insert should be well characterized For this purpose, the following characteristics should be taken into account: 2.1.1. The origin of the insert should be known (genus, species, strain). 2.1.2. The following information on the library from which the insert originated, should be known: (i) the source and method for obtaining the nucleic acid of interest (cDNA, chromosomal mitochondrial, etc.); (ii) the vector in which the library was constructed (e.g. lamda GT 11, pBR 322, etc.) and the site in which the DNA was inserted; (iii) the method used for identification (colony, hybridization, immuno-blot, etc.); (iv) the strain used for library construction. 2.1.3. If the insert is synthetic, its intended function should be identified. 2.1.4. The following information on the structure of the insert is required: (i) information on structural genes, regulatory elements; (ii) size of the insert; (iii) restriction endonuclease sites flanking the insert; (iv) information on transposable elements and provirus sequences. 2.2. The insert should be free from harmful sequences (i) The function of each genetic unit in the insert should be defined (not applicable for type A operations); (ii) the insert should not contain genes coding for potential pathogenic traits (e.g. virulence determinants, toxins, etc.), (unless for type A operations, such genes constitute an essential part of the insert without, under any circumstances resulting in a harmful or pathogenic phenotype of the genetically modified micro-organism). 2.3. The insert should be limited in size as much as possible to the genetic sequences required to perform the intended function. 2.4. The insert should not increase the stability of the construct in the environment (unless that is a requirement of intended function). 2.5. The insert should be poorly mobilizable For instance, it should not contain transposing or transferrable provirus sequences and other functional transposing sequences. C. Required characteristics of the genetically modified micro-organism 1. The genetically modified micro-organism should be non-pathogenic This requirement is reasonably assured by compliance with all the requirements above. 2. (a) The genetically modified micro-organism should be as safe (to man and the environment) as the recipient or parental strains) (applicable only for type A operations). (b) The genetically modified micro-organisms should be as safe in the reactor or fermentor as the recipient or parental strains, but with limited survivability and/or replicability outside the reactor or fermentor without adverse consequences in the environment (applicable only for type B operations). D. Other genetically modified micro-organisms that could be included in Group 1 if they meet the conditions in C above: 1. Those constructed entirely from a single prokaryotic recipient (including its indigenous plasmids and viruses) or from a single eukaryotic recipient (including its chloroplats, mitochondria, plasmids, but excluding viruses). 2. Those that consist entirely of genetic sequences from different species that exchange these sequences by known physiological processes.